Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1236
                       Lower Tribunal No. 19-248-K
                          ________________


             Alvarez Feltman & Da Silva, P.L., n/k/a
            Alvarez, Feltman, Da Silva & Costa, P.L.,
                                  Appellant,

                                     vs.

                      Big Pine Gas & Food, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Timothy J.
Koenig, Judge.

      Alvarez, Feltman, Da Silva & Costa, P.L., and Paul B. Feltman, for
appellant.

     Davis Goldman, PLLC, and Jason N. Goldman and Maidenly
Macaluso, for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Destin Pointe Owners’ Ass’n, Inc. v. Destin Parcel 160,

LLC, 276 So. 3d 490, 491 n.2 (Fla. 1st DCA 2019) (explaining that on

summary judgment, an appellate court is obligated to “affirm a trial court that

‘reaches the right result, but for the wrong reasons’ if there is ‘support for the

alternative theory or principle of law in the record before the trial court’”)

(quoting Shands Teaching Hosp. & Clinics, Inc. v. Mercury Ins. Co. of Fla.,

97 So. 3d 204, 212 (Fla. 2012)); State Farm Mut. Auto. Ins. Co. v. M & E

Diagnostic Servs., Inc., 327 So. 3d 363, 365 (Fla. 3d DCA 2021) (noting that

speculation, surmise, and conjecture are legally insufficient to create a

disputed issue of fact in opposition to a motion for summary judgment); see

also Rosenberg v. Levin, 409 So. 2d 1016, 1021 (Fla. 1982) (adopting the

modified quantum meruit rule which limits recovery to the maximum amount

of the contract fee in all premature discharge cases involving fixed and

contingency employment contracts); Brickell Place Condo. Ass’n, Inc. v.

Joseph H. Ganguzza & Assocs., P.A., 31 So. 3d 287, 290 (Fla. 3d DCA

2010) (same).




                                        2